Citation Nr: 1735256	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for status post total left knee replacement (previously left knee lateral meniscus tear) prior to December 20, 2013, and in excess of 60 percent from February 1, 2015.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability, claimed to have resulted from participation in a VA Compensated Work Therapy (CWT) program.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974 and from 
July 1976 to July 1977.

This matter comes before the Board of Veterans Appeals (Board) on appeal from October 2010 and December 2011rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Veteran seeks to reopen his claim for service connection for PTSD which was previously denied most recently in an August 2000 rating decision on the basis that new and material evidence had not been submitted; therefore, the issue before the Board is whether new and material evidence has been received that is sufficient to reopen this previously denied claim.  Additionally, the Board will bifurcate the Veteran's claim for service connection for a back disability to address the Veteran's contention that he is entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a back disability resulting from an injury sustained while participating in a VA compensated work therapy (CWT) program.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.
FINDINGS OF FACT

1.  In August 2000, the RO denied the Veteran's claim to reopen his previously denied claim for entitlement to service connection for PTSD on the basis that new and material evidence sufficient to substantiate the claim had not been submitted.  The Veteran did not appeal this decision and it became final.

2.  Evidence added to the record since the August 2000 rating decision relates to unestablished facts necessary to the Veteran's claim for service connection for PTSD.

3.  Prior to December 20, 2013, the Veteran's status post total left knee replacement was approximated by no more than a slight impairment of the knee.

4.  From February 1, 2015, the Veteran's status post total left knee replacement has approximated not more than chronic residuals consisting of severe painful motion or weakness in the affected extremity.

5.  The evidence of record does not show that the Veteran has a back disability that had its onset during active service, had its onset during an applicable presumptive period following active service, or it otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied the Veteran's claim to reopen his previously denied claim for service connection for PTSD, is final.  38 U.S.C.A.
§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to establish an initial evaluation in excess of 10 percent for status post total left knee replacement prior to December 20, 2013, and to an evaluation in excess of 60 percent from February 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257 (2016).

4.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the Veteran's claim for entitlement to service connection for a back disability, compliant VCAA notice was provided in March 2011.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claims and affording him VA examinations to assess the severity of his left knee disability during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.

II.  New and Material Evidence to Reopen the Claim for PTSD

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was previously denied by the RO in an October 1993 rating decision.  The Veteran did not appeal this decision, no new and material evidence was received within one year of notice of the decision, and it became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

Thereafter, the Veteran filed a claim to reopen.  The Veteran's claim to reopen his previously denied claim for service connection for PTSD was denied by the RO in an August 2000 rating decision.  The Veteran filed a September 2000 notice of disagreement with that decision, and an October 2001 statement of the case was issued.  However, the Veteran did not file a substantive appeal, and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2009).

The evidence considered at the time of the August 2000 rating decision consisted of VA treatment records from the VA Medical Center (VAMC) from October 1995 to May 2000 and a hospital report from the VAMC for the Veteran's period of hospitalization from August 1991 to October 1991.  The RO denied the Veteran's claim to reopen his previous claim for service connection for PTSD because it determined this evidence was duplicative of evidence that had previously been submitted and was cumulative or redundant; and therefore, these medical records did not constitute new and material evidence.
The new evidence added to the record since the August 2000 rating decision includes VA medical treatment records that were not previously considered by agency decisionmakers which document a diagnosis of PTSD, and the Veteran's statements regarding specific incidents he cites as stressors; including, but not limited to, a violent riot involving civilians while the Veteran was stationed in Okinawa, Japan and an incident in which he contends his bed was set on fire.

The Board finds that this newly submitted evidence is also material because it relates to facts necessary to substantiate the claim - a diagnosis of PTSD and identification of claimed stressors.  Accordingly, the claim for service connection for PTSD is reopened.  See Shade, at 118.

III.  Increased Evaluation for Left Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's status post total left knee replacement was rated under the rating criteria associated with Diagnostic Code 5257, knee, other impairment of, prior to his total left knee replacement in December 2013.  Subsequent to his total left knee replacement, the Veteran's left knee disability has been evaluated pursuant to the rating criteria associated with Diagnostic Code 5055, Knee replacement (prosthesis).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Diagnostic Code 5055 assigns a 100 percent rating for one year, following implantation of a prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R.
§ 4.71a, Diagnostic Code 5055.

Diagnostic Code 5260 provides ratings for limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings for limitation of leg extension.  A noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is assigned where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In an October 2010 rating decision, service connection for a left knee disability was established effective November 19, 2002 and the Veteran was assigned an initial 10 percent evaluation pursuant to the rating criteria for Diagnostic Code 5257.  In December 2013, the Veteran informed VA that he had his left knee replaced.  A 100 percent disability evaluation was assigned effective December 20, 2013 which continued for one year following the implantation of the Veteran's left knee prosthesis.  In a February 2016 rating decision, the Veteran was assigned a 60 percent disability evaluation effective February 1, 2015.

The Veteran's VA treatment records include notes from his physical therapy appointments for treatment of his left knee pain.  An April 2003 physical therapy treatment note indicated the Veteran complained of pain, swelling, stiffness, buckling and popping in his left knee.  The clinician noted that X-rays of the left knee showed early degenerative osteoarthritis.  The Veteran reported that his symptoms were aggravated by walking, sitting, lying down, moving from sitting to standing positions, getting dressed, getting in and out of the car, squatting and lifting.  He stated that his symptoms were eased by taking a hot shower and taking extra strength Tylenol.  The clinician observed that the Veteran walked with a cane and displayed a stiff gait.  The clinician noted mild left knee swelling and medial and lateral joint line tenderness.  The clinician documented that the range of motion of the Veteran's left knee was flexion to 110 degrees.  The Veteran was instructed in pain management, stretching, strengthening and joint protection techniques.  The clinician established short and long term goals for the Veteran, and outlined a course of physical therapy for the Veteran which included using a treadmill, a stair climber and a stationary bicycle.

The Veteran underwent a VA joints examination in October 2005.  The examiner noted that the Veteran had knee pain when walking, but was able to stand during the examination and take his pants off one leg while standing on the opposite leg and foot, for each lower extremity.  The Veteran was able to get on and off the examination table without apparent difficulty.  The examiner noted that the Veteran did not have joint effusion and his ligaments were intact.  The examiner documented that the left knee could be straightened out to "full extension with flexion to 120 - 125 degrees."  The Veteran reported that the last 20 degrees were painful.  The examiner documented that the Veteran was able to walk around the examination room "fairly well" without a crutch, but at times he appeared to walk with stiffness and did not flex his left knee joint very much.  The examiner noted some patella-femoral pain and crepitus, but no instability was found.  The examiner observed that there was no swelling or edema of the Veteran's lower extremities.  

The examiner conducted a thorough review of the Veteran's file and referred to the medical evidence of record.  X-rays from June 2002 were reviewed which revealed questionable early degenerative changes in the lateral compartment.  A July 2002 MRI was also reviewed which revealed a tear of the anterior horn of the lateral meniscus; degenerative change of the anterior and posterior horn of the medial meniscus without associated tear.  The operative report of the Veteran's August 2002 left knee arthroscopy with arthroscopic debridement and partial menisectomy of the lateral meniscus was also reviewed by the VA examiner.  The examiner noted X-rays from December 2002 revealed early degenerative osteoarthritis of the left knee and that the findings of a November 2003 MRI were consistent with the July 2002 MRI report; reflecting degenerative changes in the lateral compartment of the knee with a small tear of the lateral meniscus.  The examiner also noted that the Veteran underwent a second left knee arthroscopy in June 2004.  The VA examiner diagnosed the Veteran with degenerative arthritis, left knee joint with some chondromalacia type of changes especially involving lateral compartment of the left knee.  The examiner stated that he did not find any additional loss of range of motion of the Veteran's left knee joint due to pain from repetitive motion, increased fatigue, lack of endurance, weakened movements or incoordination.

In October 2008 the Veteran underwent a second VA joints examination.  The Veteran reported that his knee had become progressively worse, and that he used a knee brace and cane in addition to taking pain medication.  The examiner reviewed the Veteran's orthopedic outpatient treatment records in connection with the examination.  The Veteran complained of experiencing pain, weakness and giving way of his left knee.  The examiner noted that the range of motion of the Veteran's left knee was from zero to 133 degrees of flexion and that he exhibited no decreased range of motion with repetitive movements.  The examiner documented that at 105 degrees the Veteran's left knee was painful.  The examiner noted some patella-femoral compression pain and crepitus but that the knee was not unstable.  The Veteran was able to walk across the examination room without his Lofstrand crutch.  The examiner conducted a thorough review of the Veteran's claims file, noting X-rays taken in December 2007 revealed minimal joint space narrowing medial compartments of both knees.  The examiner also referenced a May 2007 MRI of the left knee which revealed moderate degenerative changes in the lateral compartment; degenerative type tear of the body of the lateral meniscus which appeared smaller raising the possibility of prior partial menisectomy or resorption of part of the meniscus; and a very small chondral defect in the medial femoral condyle articular cartilage without any reactive bony edema.  The examiner noted that the Veteran grimaced on some acute flexion of the left knee on repeated motion, but reported that the Veteran did not have any additional limitation of motion of the left knee after three repetitions of motion.

Orthopedic outpatient treatment records from the VA Medical Center show the Veteran was seen approximately five times from January 2009 to July 2010 for complaints of left knee pain.  The treatment notes from July 2010 reveal the Veteran had full extension of his left knee and flexion to 120 degrees, with some mild swelling noted.  X-rays taken in June 2009 revealed bilateral degenerative joint disease of the Veteran's knees.

The Veteran underwent a third VA joints examination in July 2011.  The Veteran reported that he had been told that he would need a knee replacement.  The Veteran complained of experiencing pain, instability, stiffness and swelling of his left knee.  He stated that he was able to stand for 15 to 30 minutes and was able to walk more than one-quarter mile, but less than a mile.  He reported that he was able to walk and climb stairs but had to take frequent breaks.  The examiner noted crepitus, tenderness, abnormal motion, and guarding of movement of the left knee upon physical examination.  Range of motion of the left knee was flexion to 115 degrees and normal extension to zero degrees.  The examiner noted objective evidence of pain on active motion and pain following repetitive motion.  The examiner noted that the Veteran's left knee disability mildly affected his ability to complete chores, to shop, and participate in recreation; it moderately affected his ability to exercise and severely impacted his ability to participate in sports.  The examiner noted that the Veteran's left knee disability resulted in pain and decreased mobility.

The Veteran underwent a total left knee replacement on December 20, 2013.  After his hospital discharge he spent approximately ten days in a rehab facility and, post-discharge, continued to be followed at the VA Medical Center.  

In March 2014 he underwent a left knee manipulation under anesthesia, in June 2014 he underwent left knee exploratory surgery for lysis adhesions of left knee, and in July 2014 he underwent a second left knee manipulation under anesthesia.

Rating Period Prior to December 20, 2013

Prior to the Veteran's total left knee replacement on December 20, 2013, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5257.

The medical evidence outlined above shows that prior to the Veteran's December 2013 total left knee replacement surgery, the Veteran experienced pain in his left knee, but did not did not experience any significant limitation of range of motion of the left knee.  The Veteran was able to walk and climb stairs.  The evidence reflects that at its most limited due to pain, flexion was to 105 degrees.  Extension was full.  At his last VA examination prior to his total knee replacement, the examiner noted that flexion of the left knee was limited to 115 degrees and that the Veteran exhibited pain on motion and experienced some decreased mobility.

The evidence of record is consistent with a 10 percent evaluation for his left knee under Diagnostic Code 5257 for the period on appeal up to December 20, 2013.  A 20 percent evaluation is warranted for moderate recurrent subluxation or instability of the knee.  The Board notes that the evidence of record indicates that the Veteran's primary symptom was pain; and that neither moderate recurrent subluxation nor moderate instability of his knee has been shown.  Thus, the Board finds that the evidence of record is consistent with the 10 percent disability evaluation assigned for the Veteran's left knee disability prior to December 20, 2013 and adequately compensates him for his symptoms.

The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Therefore, the Board has considered whether a higher, 20 percent, rating is warranted under the rating criteria for Diagnostic Code 5260 (DC 5260) and Diagnostic Code 5261 (DC 5261), for the Veteran's left knee disability, in order to ensure he is appropriately compensated for his symptoms.  See 38 C.F.R. § 4.71a.  However, the evidence of record establishes that the Veteran's left knee flexion was not limited to 30 degrees (DC 5260), nor was extension limited to 15 degrees (DC 5261) at any time during the appeal period prior to December 20, 2013.  Thus, the Veteran's symptoms did not meet the criteria for a 20 percent evaluation pursuant to either DC 5260 or 5261 prior to December 20, 2013.  Therefore, the Veteran's status post total left knee replacement will continue to be evaluated pursuant to the diagnostic codes assigned by the RO - DC 5257 and post-total knee replacement, DC5055 - because the Veteran's symptoms more nearly approximate those described in these rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Due to the above described symptoms manifested by the Veteran, and those outlined in the rating criteria, the Board finds that the initial 10 percent rating effective up to December 20, 2013 for the Veteran's service-connected status post total left knee replacement is appropriate, and a rating in excess thereof is denied.






Rating Period Subsequent to February 1, 2015

The Veteran has been assigned a 60 percent disability evaluation effective February 1, 2015.

The rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board recognizes that for diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, the Veteran is already assigned the maximum schedular evaluation available for his knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, are not applicable for this portion of the appeal.

IV.  Service Connection for Back Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for a back disability.

The Veteran's service treatment records (STRs) are negative for treatment for a back injury or back pain while in service.

Post-service VA treatment records reflect the Veteran first sought treatment for complaints of back pain in March 1999.  Statements received from the Veteran show he reports injuring his back in 1999 while participating in a VA Compensated Work Therapy program.  The Veteran was diagnosed with degenerative disc disease L4-L5, L5-S1 in February 2011.

The evidence reflects that the first report of an injury to the Veteran's back occurred after his discharge from service, with no competent medical evidence relating his injury to active service.  Importantly, the Veteran has not asserted that his back pain began during his military service.

Therefore, the Board finds that direct service connection for a back disability must be denied because the competent evidence of record shows that a back disability, including degenerative disc disease of L4-L5, L5-S1, was neither caused or began during military service; and the evidence does not show a back disability, including degenerative disc disease of L4-L5, L5-S1, within one year of his separation from active service; or that he experienced symptoms of such a condition that continued from service until the present.

The preponderance of the evidence is therefore against a finding of service connection for a back disability and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, at 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened; to this limited extent only, the appeal is granted.

An initial evaluation in excess of 10 percent prior to December 20, 2013 for status post total left knee replacement (previously left knee lateral meniscus tear under DC 5257) is denied.

An evaluation rating in excess of 60 percent from February 1, 2015 for status post total left knee replacement is denied.

Entitlement to service connection for a back disability is denied.


REMAND

PTSD

The Veteran's service personnel records show that he served in the Army from January 1973 to December 1974 and in the Navy, including service on the USS Garcia, from July 1976 to July 1977.

The Veteran contends that his PTSD is related to the following incidents that occurred in service: involvement in a race riot in Portugal in 1976, while serving aboard the USS Garcia, in which the Veteran stabbed three people; protecting the base in 1973 in Okinawa during a strike by Japanese citizens in which he used axe handles to beat citizens and protect the base; and a June 1977 incident in which his bed was set on fire.

The Board observes that an April 2011 Formal Finding of Lack of Information to Verify stressors is of record.  However, it appears that this memo is dated the same day as VA received the Veteran's stressor statement.  Thus, it is unclear whether the RO has reviewed these stressors and determined whether they are verifiable.  Such should be determined on remand.

Compensation under 38 U.S.C.A. § 1151 for a Back Disability

With regard to the Veteran's claim for entitlement to service connection for a back disability, the Board notes the Veteran asserted in his November 2010 claim that he had injured his back while participating in a VA compensated work therapy (CWT) program in March 1999.  The RO has not adjudicated the Veteran's claim for disability compensation under 38 U.S.C.A. § 1151.  When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  On remand, the Veteran should be provided Veterans Claims Assistance Act (VCAA) notice regarding this aspect of the claim and the RO should consider this theory of entitlement in readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  The RO should review the Veteran's alleged PTSD stressors and document what steps were taken to try to corroborate them.  The Veteran contends that his PTSD is related to the following incidents that occurred in service: involvement in a race riot in Portugal in 1976, while serving aboard the USS Garcia, in which the Veteran stabbed three people; protecting the base in 1973 in Okinawa during a strike by Japanese citizens in which he used axe handles to beat citizens and protect the base; and a June 1977 incident in which his bed was set on fire.

3.  After completing the above actions, complete any other development as may be indicated by any response received as a result of the actions taken in the preceding paragraphs; specifically, if any alleged in-service stressor event is found to have been corroborated, the Veteran should be afforded an appropriate VA examination and an etiology opinion should be requested.

4.  Send the Veteran the proper VCAA notice with respect to the evidence needed to substantiate a claim for entitlement to service connection for his claimed back disability under the provisions of 38 U.S.C.A. § 1151.

5.  Then readjudicate the Veteran's claims.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


